Citation Nr: 1004268	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected status-post bilateral inguinal hernia 
repair.

2.  Entitlement to an initial compensable disability rating 
for service-connected hemorrhoids.

3.  Entitlement to an initial compensable disability rating 
for service-connected osteoporosis, lumbar spine.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 
1980, and again from May 2002 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law 
Judge at a Videoconference Board hearing in November 2009.  
A transcript of this hearing is associated with the claims 
file.  

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the November 2009 Board hearing the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issues of entitlement to initial compensable disability 
ratings for service-connected status-post bilateral inguinal 
hernia repair and service-connected hemorrhoids.  

2.  There is no competent medical evidence of a current 
diagnosis of prostatitis.

3.  Prior to June 12, 2009, the Veteran's osteoporosis of 
the lumbar spine was manifested by full range of motion.

4.  Beginning June 12, 2009, the Veteran's osteoporosis of 
the lumbar spine has been manifested by some limitation of 
motion, specifically, 80 degrees of flexion, 20 degrees of 
extension, and 20 degrees of right and left lateral flexion 
and rotation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issues of entitlement to initial 
compensable disability ratings for service-connected status-
post bilateral inguinal hernia repair and service-connected 
hemorrhoids are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Service connection for prostatitis is not established. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for an initial compensable disability 
rating for service-connected osteoporosis of the lumbar 
spine for the period prior to June 12, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5013 (2009).

4.  The criteria for a disability rating of 10 percent, and 
no more, for service-connected osteoporosis of the lumbar 
spine for the period beginning June 12, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5013 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
prostatitis is related to his service with the United States 
Air Force.  Specifically, the Veteran notes that he 
experienced several bouts of prostatitis during his military 
service and currently suffers from residuals of prostatitis.  
The Veteran also contends that his service-connected 
osteoporosis of the lumbar spine is more disabling than 
currently evaluated.    

Withdrawn Issues

In the April 2008 rating decision, the RO granted service 
connection for status-post bilateral inguinal hernia repair 
and hemorrhoids and assigned non-compensable disability 
ratings.  The Veteran disagreed with the non-compensable 
ratings in May 2008 perfected an appeal to the Board 
regarding these issues in December 2008.  

During the November 2009 Board hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issues of entitlement to initial compensable disability 
ratings for service-connected status-post bilateral inguinal 
hernia repair and service-connected hemorrhoids.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  The Veteran has 
properly withdrawn his appeal concerning the issues of 
entitlement to initial compensable disability ratings for 
service-connected status-post bilateral inguinal hernia 
repair and service-connected hemorrhoids, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.



Prostatitis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment records show that he was 
first diagnosed with prostatitis in September 1980 and 
continued to experience bouts of prostatitis for several 
years after his initial diagnosis.  He was afforded a 
general VA examination in April 2008.  During this 
examination the Veteran reported that he experienced his 
first bout of prostatitis in 1977.  He had painful urination 
and there was some apparent "pus" in the urine.  He was 
treated with heavy doses of antibiotics and the symptoms 
cleared completely.  Between 1977 and 1998, the Veteran 
indicated that he had about 25 attacks of prostatitis.  Each 
time, the prostatitis was associated with pain, slightly 
painful urination, and some evidence of pus in the urine.  
Each time, the Veteran reportedly received treatment with 
heavy doses of antibiotics.  The Veteran indicated that he 
has had no signs or symptoms of prostatitis since 1998.  He 
has taken no antibiotics  for prostatitis and was quite 
pleased that the prostatitis seemed to be totally in control 
without medications of any type.  There were no current 
symptoms.  

Private treatment records also show a history of 
prostatitis.  A private treatment note dated in May 2004 
shows complaints of suprapubic and perineal pain.  The 
physician indicated that the Veteran's symptoms were related 
to unresolved prostatitis and the Veteran was prescribed an 
antibiotic.  

In this case, the Board finds that service connection for 
prostatitis is not in order.  While the Veteran's service 
treatment records show complaints of and treatment for 
prostatitis beginning in 1980 there is no evidence of a 
current diagnosis of prostatitis in the claims file.  As 
above, during the April 2008 VA examination the Veteran 
indicated that he had no episodes of prostatitis since 1998.  
While private treatment records show a diagnosis of 
prostatitis "by history," this manifestly does not indicate 
the presence of a seizure disorder at the time of the 
examination.  A current disability is required in order to 
establish service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Further, there is no evidence that the 
Veteran had the claimed disability at any time from when he 
first filed his claim for service connection in October 
2007.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Service connection may not be granted for a diagnosis of a 
disability by history.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).    
 
Osteoporosis, lumbar spine

Disability evaluations are determined by the application of 
a schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

The Veteran's service treatment records show a diagnosis of 
osteoporosis as early as October 2002.  Service connection 
was granted and a noncompensable disability rating assigned 
for osteoporosis of the lumbar spine by rating decision 
dated in April 2008.  The Veteran's osteoporosis of the 
lumbar spine is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5013.  

Under DC 5013 osteoporosis of the lumbar spine is to be 
rated based on limitation of motion of affected parts, as 
degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, 20 percent.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, 10 percent.  Note (1): The 
20 pct and 10 pct ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Note (2): The 20 pct and 10 pct ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic code 5013 to 5024, 
inclusive. 

Under the General Rating Formula for Diseases and Injuries 
of the spine a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent evaluation is appropriate 
where there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Evidence relevant to the level of severity of the Veteran's 
osteoporosis of the lumbar spine includes VA examination 
reports dated in April 2008 and June 2009.  During the April 
2008 VA examination the Veteran reported that he was first 
diagnosed with osteoporosis of the lumbar spine laterally at 
L2-3 during an October 2002 DEXAscan.  The Veteran was 
having no symptoms regarding the low back at that time.  He 
was treated with Actonel for a period of five years but 
discontinued the medication because of the potential side 
effects.  The Veteran then began treatment with Strontium 
citrate, calcium citrate, and multiple vitamins and 
minerals.  A recent DEXAscan was performed in February 2008 
which revealed a demonstrated improvement in the appearance 
of the osteoporosis of the lumbar spine as well as in the 
left hip.  The Veteran indicated that he was very active in 
sports.  In the military he was engaged in Special Forces.  
At the time of the VA examination the Veteran indicated that 
he does light weightlifting of 25 to 30 pounds.  
Occasionally, he will push 70 to 75 pounds with his legs.  
He runs on an orbital trainer for 30 minutes every day.  The 
Veteran denied bone pain or any unexplained fractures.  He 
also denied spine pain as well as radicular or radiating 
symptoms with no incapacitating episodes.  

On physical examination of the lumbar spine the Veteran had 
90 degrees of flexion and full extension and rotation to 30 
degrees bilaterally.  There was no pain on range of motion 
and there were no spasms or tenderness of the paralumbar 
muscles.  Straight leg rising was normal.  There was also no 
change in active or passive range of motion of the spine due 
to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  

During the June 2009 VA examination the Veteran reiterated 
his prior history regarding the low back.  He complained of 
constant aching across the lumbosacral region, especially in 
the paralumbar muscles, which is aggravated by sitting for 
up to an hour or driving for an hour, walking a block, or 
standing for 20 minutes.  During the examination the Veteran 
was constantly changing between standing, walking, and 
sitting which was reportedly problematic at work.  Flare-ups 
were described as achiness and alleviated by a weekly 
massage, stretching up on his own or changing positions 
periodically throughout the day.  Therefore, it can occur 
all throughout the day with variable duration.  The Veteran 
indicated that the pain had existed for so long he learned 
to live with it.  The Veteran denied any radiating 
neurologic symptoms and neoplasms.  There was no bowel or 
bladder involvement and no incapacitating episodes.  

Physical examination of the thoracolumbar spine demonstrated 
tenderness to palpation along the paralumbar muscles and a 
very mild spasm in the same area.  The Veteran had 80 
degrees of flexion and 20 degrees of extension.  Right and 
left lateral flexion and rotation was to 20 degrees.  The 
Veteran reported pain throughout all of those ranges of 
motion.  Lower extremity strength, sensation, and reflexes 
were normal with normal muscle tone and bulk.  There was no 
change in active or passive range of motion during repeat 
motion testing and no additional losses of range of motion 
of the involved spine due to pain, weakness, impaired 
endurance, fatigue, incoordination, or flare-ups.  There was 
also no loss of function.   

Also of record are private treatment reports dated from May 
2004 to December 2009 showing complaints of low back pain.  
In particular, a November 2005 computed tomography (CT) scan 
of the low back shows degenerative changes of the lower 
spine.  

a.	Prior to June 12, 2009

Given the evidence of record, the Board finds that a 
compensable disability rating prior to June 12, 2009 is not 
warranted for the Veteran's osteoporosis of the lumbar spine 
under the scheduler criteria.  Prior to the June 2009 VA 
examination, the Veteran's range of motion did not meet the 
criteria for a 10 percent rating under DC 5013 as the April 
2008 VA examination shows that the Veteran's forward flexion 
was greater than 85 degrees and the combined range of motion 
of the thoracolumbar spine was greater than 235 degrees.  
Thus, a compensable disability rating under DC 5013 was not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the Veteran's lumbar spine disorder.   

b.	Beginning June 12, 2009

Given the evidence of record, the Board finds that a 
disability rating of 10 percent is warranted for the 
Veteran's osteoporosis of the lumbar spine under the 
scheduler criteria beginning June 12, 2009.  The Veteran's 
range of motion meets the criteria for a 10 percent rating 
as the June 12, 2009 VA examination reported a flexion of 80 
degrees.  

As for the potential of an even higher rating the Board 
notes that the Veteran's range of motion does not meet the 
criteria for a 20 percent rating as a 20 percent rating 
requires flexion limited to at least 60 degrees.  Thus, a 
disability rating greater than 10 percent under DC 5013 is 
not warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the Veteran's back disorder.   The Board also finds that a 
disability rating greater than 10 percent is not warranted 
for the Veteran's osteoporosis of the lumbar spine under 
DeLuca.  The April 2008 and June 2008 VA examiners 
specifically noted that there was no pain on repeated use, 
fatigue, weakness, lack of endurance, or incoordination. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate injuries to the spine, consideration of 
other diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that the disability ratings assigned in this case do 
not more nearly approximate the next higher ratings.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an 
increase in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, 
No.2008-7150, (Fed. Cir. Sept. 4, 2009).

With regard to the prostatitis claim, the RO provided the 
appellant pre-adjudication notice by letters dated in 
October 2007 and December 2007.

With regard to the osteoporosis claim, in cases where 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error 
did not affect the essential fairness of the adjudication 
now on appeal.  The appellant was notified that his claim 
was awarded with an effective date of October 5, 2007, the 
date of his claim, and a noncompensable rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for 
a higher rating and he demonstrated his actual knowledge of 
what was required to substantiate a higher rating in his 
argument included on his Substantive Appeal.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of 
the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).
  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeals concerning the issues of entitlement to initial 
compensable disability ratings for service-connected status-
post bilateral inguinal hernia repair and service-connected 
hemorrhoids are dismissed.

Service connection for prostatitis is denied.  

An initial compensable disability rating for service-
connected osteoporosis of the lumbar spine for the period of 
time prior to June 12, 2009 is denied.   

A 10 percent disability rating, and no higher, for service-
connected osteoporosis of the lumbar spine for the period of 
time beginning June 12, 2009 is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits. 


REMAND

The Veteran's service treatment records show several 
complaints regarding the right and left shoulder beginning 
in October 1973.  Specifically, it appears that the Veteran 
was shocked by an electric fence and dislocated both 
shoulders.  A subsequent service treatment records dated in 
February 1978 shows complaints of right shoulder pain with a 
history of anterior dislocations of the right shoulder.  
There is no separation examination of record.  The Veteran 
contends that he continues to have shoulder pain.  The April 
2008 VA examiner did not examine the Veteran for his 
complaints of a right shoulder disorder.

Given the above, a VA examination should be afforded on 
remand to determine the extent and etiology of the claimed 
right shoulder disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Medical expertise informed by full review 
of the history and appropriate testing and examination is 
required.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
right shoulder disorder.  All diagnostic 
tests and studies indicated by the 
examiner should be performed.  

The claims file must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention 
is specifically directed to the 
Veteran's October 1973 and February 1978 
service treatment records showing 
complaints regarding the right shoulder.

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed right shoulder 
disorder is causally related to the 
Veteran's military service?

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


